Citation Nr: 0600333	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-35 242	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable original rating for 
bilateral hearing loss, currently rated as noncompensable.

2.  Entitlement to an increased original rating for 
residuals, status post scapho-capitate fusion with carpal 
tunnel syndrome, left wrist, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased original rating for 
residuals, status post scapho-capitate fusion with carpal 
tunnel syndrome, right wrist, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from August 1981 to 
August 1985 and had verified service from November 1986 to 
September 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

The Board notes that the veteran raised several issues at his 
hearing.  He raised the issue of an increased rating for 
bilateral perforated eardrums, and entitlement to service 
connection for a rash.  These issues are referred to the RO 
for appropriate adjudication and development.

The issues of entitlement to an increased original rating for 
residuals, status post scapho-capitate fusion with carpal 
tunnel syndrome, left and right wrist, are addressed in the 
REMAND portion of the decision below and are  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased rating for bilateral 
hearing loss has been obtained or requested by the RO.

2.  The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 
33 decibels in the left ear and 33 decibels in the right ear, 
with speech recognition ability of 88 percent in the left ear 
and 96 percent in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The appellant filed a claim in October 2003 seeking a service 
connection for bilateral hearing loss.  Service connection 
was granted by rating decision dated in February 2004 and the 
veteran was assigned a non-compensable rating.  The veteran 
appealed, seeking a compensable evaluation.

There are no VA outpatient treatment records or private 
treatment records known to be available that address the 
veteran's hearing loss disability.  The veteran testified 
that he had difficulty hearing, but did not claim that the VA 
examination was inadequate for rating purposes.  The veteran 
was provided a VA audiometric examination in November 2003 
which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
10
5
25
45
55
LEFT
        
15
15
25
40
        
50

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 33 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 96 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 33 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 88 percent in the left ear.  

Applying the test results of the November 2003 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and II for the 
left ear.  38 C.F.R. § 4.85, Table VI (2005).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2005).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2005).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with the November 2003 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2005).

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, DC 6100 
(2005).

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
October 2003 that told him what was necessary for his claim 
for service connection to be granted.  There is no 
requirement that VA send a second letter addressing the 
increased rating claim when an initial rating is appealed.  
See, VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 
(2004) (VA is not required to provide separate 38 U.S.C.A. § 
5103(a) notice with regard to "downstream" issues, where the 
notice was provided in connection with the original claim.).  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), he was provided with 
specific information as to why his claim seeking an increased 
rating for his bilateral hearing loss was being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2003 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that in 
October 2003 the RO has asked the appellant to identify any 
relevant evidence.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the August 
2004 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in February 2004.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with a VA examination.  The veteran has 
not indicated that there is any additional evidence available 
to help support his claim for a higher rating for bilateral 
hearing loss.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

Entitlement to a compensable original evaluation for 
bilateral hearing loss is denied.




REMAND

The veteran testified that his bilateral wrist disability has 
worsened since his last examination.  In addition the VA 
examination did not fully address limitation of function 
under DeLuca.  Therefore, the RO should schedule the veteran 
for an examination to determine the extent of his bilateral 
residuals, status post scapho-capitate fusion with carpal 
tunnel syndrome.  The Board finds that a VA examination is 
required because the veteran testified that his disability 
has worsened since his last examination and because the 
examination must address the veteran's functional limitation.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. 
App. 202, 206 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination ... so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because a new examination is warranted, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should schedule the appellant 
for a VA examination in order to assess 
the current nature and severity of his 
service-connected bilateral wrist 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, if 
necessary, and the examiner should review 
the results of any testing prior to 
completion of the report.  All current 
manifestations of the veteran's bilateral 
wrist disability should be determined and 
discussed, including any limitation of 
motion, or swelling.  Numerical values 
should be assigned to flexion and 
extension motion test results.  Whether 
or not, and to what degree, any 
limitation of motion is due to pain 
should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, incoordination, or other 
functional impairment, pursuant to 
DeLuca, supra.  The reasoning that forms 
the basis of the above opinions should be 
set forth.

2.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


